              Case
              Case 1:18-cv-11648-PKC
                   1:18-cv-11648-PKC Document
                                     Document 52
                                              50 Filed
                                                 Filed 06/11/19
                                                       06/04/19 Page
                                                                Page 1
                                                                     1 of
                                                                       of 1
                                                                          1




                                                     Initial Disclosure deadline adjourned from
June 4, 2019                                         June 7 to July 8.
                                                     SO ORDERED.
VIA ECF                                              Dated: 6/11/2019
Hon. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

        Re:      Mattel, Inc. v. 2012Shiningroom2012, et al.
                 Civil Case No. 18-cv-11648 (PKC)
                 Request to Adjourn Discovery Deadline

Dear Judge Castel,

        We represent Plaintiff Mattel, Inc. (“Plaintiff” or “Mattel”), in the above-referenced action.1 On
April 23, 2019, the Court held a Pretrial Conference and issued a Civil Case Management Plan and
Scheduling Order (“Scheduling Order”). (Dkt. 42.) By separate Order, the Court extended the initial
disclosure deadline until June 7, 2019. (Dkt. 45.) Thereafter, on May 20, 2019, Xuanye Wang, counsel
for the Wang Defendants2, filed a motion to withdraw as attorney. (Dkt. 49.) At this time, Plaintiff
respectfully requests the Court adjourn the June 7, 2019 deadline pending Your Honor’s consideration
of Ms. Wang’s motion to withdraw.

        We thank the Court for its time and attention to this matter.

                                                             Respectfully submitted,

                                                             EPSTEIN DRANGEL LLP

                                                             BY: /s/ Brieanne Scully
                                                             Brieanne Scully (BS 3711)
                                                             bscully@ipcounselors.com
                                                             60 East 42nd Street, Suite 2520
                                                             New York, NY 10165
                                                             Telephone: (212) 292-5390
                                                             Facsimile: (212) 292-5391
                                                             Attorneys for Plaintiff
                                                             Mattel, Inc.

1
  Where a defined term is referenced herein but not defined, it should be understood as it is defined in the Complaint or
Application.
2
  Defendants herpop, go-gift1225, prcbey, keepupop, ebbpop, ovepop2009, ccs_online, lucy992016, popular888 and ilante
(“Wang Defendants”).
